 BAPTIST HOSPITAL. INC.Baptist Hospital, Inc. and Local 150-T, Service Em-ployees International Union, AFL-CIO. Cases 26-CA-5331-1 and 26-CA-5331-2October 17, 1979SUPPLEMENTAL DECISION AND ORDERBY MEMBERS JENKINS, PENEI.LO, AND MURPHYOn March 26, 1976, the National Labor RelationsBoard issued a Decision and Order in this proceed-ing.' The Board, in agreement with AdministrativeLaw Judge Morton D. Friedman, found that Respon-dent had violated Section 8(a)(3) and (1) of the Na-tional Labor Relations Act, as amended, by discrimi-natorily reprimanding employee Clyde RussellFrench and refusing to assign full-time work toFrench on and after October 10, 1974, and violatedSection 8(a)(1) of the Act by promulgating and main-taining a no-solicitation rule prohibiting solicitationfor the Union during nonworktime in areas of thehospital other than immediate patient care areas. TheBoard further found that Respondent had violatedSection 8(a)(3) and (1) of the Act by withholdingPRN2work from French after September 16, 1974,and violated Section 8(a)(1) of the Act by ejectingFrench from its public cafeteria.In so finding, the Board relied on the Administra-tive Law Judge's finding that French was engaged inprotected concerted activity when he distributedunion cards in the cafeteria, snack bars, and lockerrooms, and outside the building during his break peri-ods, after work, or before work. The Board orderedRespondent, inter alia, to cease and desist from "pro-mulgating, maintaining in effect, enforcing, or apply-ing any rule or regulation prohibiting its employeesfrom soliciting ...during their nonworking time inany area of its hospital other than immediate patientcare areas." The Board further ordered that Frenchbe offered employment, with backpay from Septem-ber 16, 1974.Thereafter, on May 10, 1978, the United StatesCourt of Appeals for the Sixth Circuit issued an or-der3in which it denied enforcement of the Board'sOrder, having found that Respondent's no-solicita-tion rule was valid because of the potential detrimen-tal effect on patients of union solicitation in areaswhere patients have access. The court noted that mostof French's activities were prohibited by Respon-dent's no-solicitation rule but observed that there was'223 NLRB 344 (1976).2 PRN employees are used as needed, in contrast with regular part-timeemployees who work at regular assigned times each week.3 N.LR.B. v. Baptist Hospital. Inc., 576 F.2d 107 (1978).evidence of discrimination against French for pro-tected activities unrelated to the no-solicitation rule.The court further noted that it had been advised thatFrench had died during the pendency of the proceed-ings. The court remanded the case to the Board "for aspecification of what remedial provisions, if any, of itsprevious order are unrelated to the hospital's no-so-licitation rule."Thereafter, on June 20, 1979, the Supreme Court ofthe United States issued an order4in which it affirmedthat portion of the judgment of the court of appealswhich denied enforcement of the Board's Order inso-far as it related to corridors and sitting rooms onfloors housing either patients' rooms or operating andtherapy rooms, and vacated the judgment of theCourt of Appeals with respect to other parts of thehospital. The Court remanded the case for furtherproceedings consistent with its opinion.Thereafter, on August 8, 1979, the United StatesCourt of Appeals for the Sixth Circuit issued an or-der5in which it modified its previous judgment topermit solicitation in parts of the hospital other thancorridors and sitting rooms on floors housing eitherpatients' rooms or operating and therapy rooms, andremanded the case to the Board for determination ofthe appropriate remedy for French.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board, having duly considered the issue out-standing in light of the order of the United StatesCourt of Appeals for the Sixth Circuit remanding theproceeding, and the judgment of the Supreme Courtof the United States, has decided to affirm its previ-ous Decision and Order concerning French.We note that French's union solicitation occurredin three areas-the snack bar, the locker rooms, andprimarily the cafeteria. The Supreme Court specifi-cally found that Respondent could not lawfully pro-hibit solicitation in the cafeteria. We note further thatthe snack bar is immediately adjacent to the cafeteriaand, like the cafeteria and locker rooms, is on the firstfloor of the hospital. The first floor of the hospitaldoes not house patients' rooms or operating and ther-apy rooms, and, hence, all of the areas in whichFrench solicited on behalf of the Union would appearto fall within the area which the Supreme Courtfound permissible for union solicitation. We thereforereaffirm our finding that Respondent violated Section8(a)(3) and (1) of the Act as set forth in our originalDecision in this proceeding.NLR.B. v. Bapttst Hospital Inc.. 442 U.S. 773 (1979).N VL. RB .Baptist Hospital. Inc, No. 76- 1675 (unpublished).246 NLRB No. 12149 DECISIONS OF NATIONAL LABOR RELATIONS BOARDTHE REMEDYHaving found that Respondent has engaged in cer-tain conduct prohibited by Section 8(a)(3) and (I) ofthe Act, we shall order that Respondent cease anddesist therefrom and take certain affirmative action,as set forth below, designed to effectuate the policiesof the Act, in accordance with the opinion of the Su-preme Court of the United States.We shall order that Respondent make whole theestate of Clyde Russell French for any loss of pay orother benefits sustained as the result of Respondent'swithholding of PRN work from him between Septem-ber 16 and October 10, 1974, and Respondent's sub-sequent failure to assign work to him from October10, 1974, to the date that he became incapacitatedfrom employment. Backpay with interest thereon is tobe computed in the manner prescribed in F. W. Wool-worth Company, 90 NLRB 289 (1950), and FloridaSteel Corporation, 231 NLRB 651 (1977).6ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondent, Bap-tist Hospital, Inc., Nashville, Tennesse, its officers,agents, successors, and assigns, shall:1. Cease and desist from:(a) Promulgating, maintaining in effect, enforcing,or applying any rule or regulation prohibiting its em-ployees from soliciting on behalf of any labor organi-zation during their nonworking time in any area of itshospital other than immediate patient care areas, cor-ridors, and sitting rooms on floors housing either pa-tients' rooms or operating and therapy rooms.(b) Reprimanding or disciplining any of its em-ployees in any manner for engaging in union or otherprotected concerted activities.(c) Withholding work from any of its employeesfor engaging in union or other protected concertedactivities.(d) Ejecting any of its employees from the hospi-tal's public cafeteria for engaging in union or otherprotected concerted activities.(e) Discouraging membership in Local 150-T, Ser-vice Employees International Union, AFL-CIO. orI See, generally, Isis Plumbing d Healing Co., 138 NLRB 716 (1962). TheBoard's original Order and notice ordered Respondent to cease and desistfrom "in any other manner" interfering with, restraining, or coercing em-ployees in the exercise of their protected Sec. 7 rights. In our recent Decisionin Hickmort Foods,. Inc., 242 NLRB 1357 (1979), we held that such broadinjunctive language is warranted only when a respondent has been shown tohave a proclivity to violate the Act, or has engaged in such egregious orwidespread misconduct as to demonstrate a general disregard for the em-ployees' fundamental statutory rights. Inasmuch as the instant violations donot meet this test, we shall narrow the Order and notice to proscribe only"like or related" conduct.any other labor organization, by denying any em-ployee work because said employee engages in unionor other protected concerted activity, or discriminat-ing against any employees in any like or related man-ner in regard to their hire and tenure of employmentor any term or condition of employment for like rea-son.(f) In any like or related manner interfering with,restraining, or coercing its employees in the exerciseof their rights to form, join, assist, or be representedby Local 150-T, Service Employees InternationalUnion, AFL-CIO, or any other labor organization, tobargain collectively through representatives of theirown choosing, or to engage in other concerted ac-tivity for the purpose of collective bargaining or othermutual aid or protection, or to refrain from any andall such activities.2. Take the following affirmative action necessaryto effectuate the policies of the Act:(a) Make whole the estate of Clyde Russell Frenchfor any loss of earnings French may have suffered byreason of the discrimination against him in the man-ner set forth in the section of this Supplemental Deci-sion entitled "The Remedy."(b) Forthwith rescind its rule promulgated aboutOctober 4, 1974, to the extent that it prohibits its em-ployees from soliciting on behalf of a labor organiza-tion during their nonworking time in any area of itshospital other than immediate patient care areas, cor-ridors, and sitting rooms on floors housing either pa-tients' rooms or operating and therapy rooms.(c) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under the terms of this Order.(d) Post at its hospital copies of the attached noticemarked "Appendix."7Copies of said notice, on formsprovided by the Regional Director for Region 26, af-ter being duly signed by Respondent's representative,shall be posted by Respondent immediately upon re-ceipt thereof, and be maintained by Respondent for60 consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are not al-tered, defaced, or covered by any other material.(e) Notify the Regional Director for Region 26, inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply herewith.In the event that this Order is enforced hy a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."150 BAPTIST HOSPITAL, INC.APPEN [)IXNorIcE To EMPI.oYEISPOSTED BY ORDER 01 tHilENATIONAI. LABOR RELAIIONS BOARDAn Agency of the United States GovernmentWE WILL. NOT promulgate, maintain in effect,enforce, or apply any rule or regulation prohibit-ing you from soliciting on behalf of any labororganization during your nonworking time inany area of the hospital other than immediatepatient care areas, corridors, and sitting roomson floors housing either patients' rooms or oper-ating and therapy rooms.WE IIEREBY RESCl(NI) the rule promulgated Oc-tober 4, 1974, to the extent that it prohibits youfrom soliciting on behalf of a labor organizationduring your nonworking time in any area of thehospital other than immediate patient care areas,corridors, and sitting rooms on floors housing ei-ther patients' rooms or operating and therapyrooms.WE WILL NOT issue reprimands or otherwisediscipline you for engaging in union or protectedconcerted activities.WE WILL NOT refuse employment to or with-hold work from any of our employees becausethey engage in union or protected concerted ac-tivities.WE WILL NOT eject employees from our publiccafeteria because they engage in union or pro-tected concerted activities.WE WILL NOT discourage membership in Local150-T, Service Employees International Union,AFL-CIO, or any other labor organization, bydenying any employee work because said em-ployee engages in union or other protected con-certed activity, or discriminate against any em-ployees in any like or related manner in regard totheir hire and tenure of employment or any termor conditions of employment.WE Will. Nor in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of your right to form, join, assist, or be rep-resented by Local 150-T, Service Employees In-ternational Union. AFL CIO. or any other labororganization, to bargain collectively through rep-resentatives of your own choosing, or to engagein other concerted or protected activity for thepurpose of collective bargaining or any othermutual aid or protection. or to refrain from anyor all such activities.Wt wiLL. make whole the estate of Clyde Rus-sell French for any loss of earnings or otherbenefits he may have suffered by our refusal tooffer him full-time work and by our withholdingof PRN work from him, plus interest.All our employees are free to become or remain orrefrain from becoming or remaining members of Lo-cal 150-T, Service Employees International Union,AFL-CIO, or any other labor organization.BAPTISI HosPIIAL, INC.151